Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 2/5/2021 in which Claims 1-6, 8-15, 17-20 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 10, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 6, 8-11, 14, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent 106909253 to Lai et al (“Lai”) (relied upon English Translation) in view of U.S. Patent Publication 2018/0329544 to Yeh.
As to Claim 1, Lai teaches a display substrate comprising: a plurality of touch control electrodes in a display area (touch display panel also includes a common electrode layer…located in the display area 012 of the substrate 01, the ;
 a plurality of touch control signal lines, each of the touch control signal lines connecting one of the touch control electrodes to a peripheral circuit area of the display substrate (touch display panel further includes a plurality of touch signal lines 10 [touch control signal line] and the plurality of touch signal lines 10 are arranged in a one-to-one correspondence with the plurality of touch electrode blocks 20, and are connected to the plurality of touch electrode blocks 20, see ¶ 0036, Fig. 3; a plurality of test wiring groups located in a non-display area, and each test wiring group connects two corresponding touch electrode blocks in series through a touch signal line, see ¶ 0033. Examiner broadly construes that the test wiring groups are disposed in a circuit area as Figure 3 illustrates both first and second touch electrode blocks are connected to the test wiring groups); 
a voltage receiving end in the peripheral circuit area (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes…a first input terminal [voltage receiving end]…and a second input terminal [voltage receiving end], see ¶ 0023; Fig. 3); and 
different switch circuits being connected with different switch control circuits (control terminal of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal…control terminal of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 
plurality of switch circuits in the circuit area (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes a first switch device [switch circuit], a second switch device [switch circuit], a first input terminal and a second input terminal, see ¶ 0023; Fig. 3. Examiner broadly construes that the test wiring groups are disposed in a circuit area as Figure 3 illustrates both first and second touch electrode blocks are connected to the test wiring groups); 
wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups (signal lines 10 are arranged adjacent to each other…the two adjacently arranged touch electrode blocks 20 are respectively a first touch electrode block 201 and a second touch electrode block 202, see ¶ 0038, Fig. 3; Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12), 
each of the switch circuits is connected to all of the touch control electrodes in one of the test groups (signal lines 10 are arranged adjacent to each other…the two adjacently arranged touch electrode blocks 20 are respectively a first touch electrode block 201 and a second touch electrode block 202, see ¶ 0038, Fig. 3; Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode , and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal (input terminal of the first switching device T11 is connected to the first input terminal COM11 for receiving a first voltage signal, and the output terminal of the first switching device T11 is connected to the end of the first touch signal line 101…the control terminal of the first switching device T11 is connected to the first control signal input terminal SW11, so that the first switching device T11 can be controlled to be turned off and on by the first control signal…control terminal of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal, see ¶ 0039; Fig. 3), such that a short circuit between two touch control electrodes belonging to two different test groups can be found by providing a voltage to the voltage receiving end and touch control electrodes belonging to one of the two different test groups though each of the switch circuits and the connected switch control signal, and detecting a touch control electrode receiving the voltage in the other one of the two different test groups (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through 
each of the switch circuits comprises at least one transistor (first test control unit includes a first switch device T11 [switch circuit], a second switch device T12 [switch circuit], see ¶ 0039; Fig. 3), a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line (output terminal [first electrode] of the first switching device T11 is connected to the end of the first touch signal line 101…output terminal [first electrode] of the second switching device T12 is connected to the end of the first touch signal line 102, see ¶ 0039; Fig. 3. Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12), a gate of each of the transistors is connected with a corresponding switch control signal (control terminal [gate] of the first switching device T11 [switch circuit] is connected to the , and a second electrode of each of the transistors is connected to the voltage receiving end (input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3); 
Lai does not expressly disclose providing a test voltage to the voltage receiving end. 
However, Lai teaches during the test, different voltages are applied to the first input terminal COM11 [voltage receiving end] and the second input terminal COM12 [voltage receiving end] (see ¶ 0040). Examiner broadly construes these voltages to be test voltages.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai to incorporate providing a test voltage to the voltage receiving end. The suggestion/motivation would have 
Lai fails to disclose the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area.
Yeh further teaches the peripheral circuit area comprises a fan-out area and a chip area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; Figure 11A illustrates sensing lines SL_1, SL_2 that pass through the bonding area to connect the touch electrodes TE_1, TE_2 and an area [fan-out area] between the touch electrodes and the bonding area 212 and bonding area 212 [chip area] may comprise the touch pads TP, the source pads SP, the input pads IP and the switches SW), and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; Figure 11A illustrates sensing lines SL_1, SL_2 that pass through the bonding area to connect the touch electrodes TE_1, TE_2 and illustrates touch electrodes TE_1, TE_2 are connected to the first terminals of the transistors located in the bonding area via sensing lines SL_1, SL_2 that pass through the fan-out area). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai with Yeh to teach the 
As to Claim 2, Lai and Yeh depending from Claim 1, Lai teaches wherein the plurality of touch control electrodes are divided into at least two test groups, and any two adjacent touch control electrodes respectively belong to two different test groups of the at least two test groups (output terminal [first electrode] of the first switching device T11 is connected to the end of the first touch signal line 101…output terminal [first electrode] of the second switching device T12 is connected to the end of the first touch signal line 102, see ¶ 0039; Fig. 3. Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12. Examiner broadly construes that the even and odd rows of touch electrodes each represent a test group).  
As to Claim 5, Lai and Yeh depending from Claim 1, Yeh teaches the switch circuits are at a side of the fan-out area away from the display area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; switches SW are disposed in the bonding area 212, see ¶ 0073; Fig. 11A. Figure 11A illustrates an area [fan-out area] between the touch electrodes and the bonding area 212 and bonding area 212 [chip area] may comprise the touch pads TP, the source pads SP, the input pads IP and the switches SW).
 wherein a number of the touch control signal lines is the same as a number of the touch control electrodes (touch display panel further includes a plurality of touch signal lines 10 [touch control signal line] and the plurality of touch signal lines 10 are arranged in a one-to-one correspondence with the plurality of touch electrode blocks 20, and are connected to the plurality of touch electrode blocks 20, see ¶ 0036, Fig. 3).  
As to Claim 8, Lai and Yeh depending from Claim 1, Lai teaches wherein the display substrate comprises two voltage receiving ends in the circuit area (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes…a first input terminal [voltage receiving end]…and a second input terminal [voltage receiving end], see ¶ 0023; Fig. 3), and the two voltage receiving ends are respectively on opposite sides of the plurality of switch circuits to provide same electrical signal to each of the switch circuits (input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3).  
As to Claim 9, Lai and Yeh depending from Claim 1, Yeh teaches the chip area is at a side of the switch circuits away from the display area (a first substrate 210 includes a bonding area 212 [chip area] in the non-display area 204, see ¶ .  
As to Claim 10, Lai teaches a display device comprising a display substrate, the display substrate comprising: a plurality of touch control electrodes in a display area (touch display panel also includes a common electrode layer…located in the display area 012 of the substrate 01, the common electrode layer includes a plurality of mutually insulated touch electrode blocks 20, see ¶ 0035, Fig. 3);
 a plurality of touch control signal lines, each of the touch control signal lines connecting one of the touch control electrodes to a peripheral circuit area of the display substrate (touch display panel further includes a plurality of touch signal lines 10 [touch control signal line] and the plurality of touch signal lines 10 are arranged in a one-to-one correspondence with the plurality of touch electrode blocks 20, and are connected to the plurality of touch electrode blocks 20, see ¶ 0036, Fig. 3; a plurality of test wiring groups located in a non-display area, and each test wiring group connects two corresponding touch electrode blocks in series through a touch signal line, see ¶ 0033. Examiner broadly construes that the test wiring groups are disposed in a peripheral circuit area as Figure 3 illustrates both first and second touch electrode blocks are connected to the test wiring groups); 
a voltage receiving end located in the peripheral circuit area (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes…a first input terminal [voltage receiving ; and 
a plurality of switch circuits located in the peripheral circuit area; each of the switch circuits being connected to the voltage receiving end (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes a first switch device [switch circuit], a second switch device [switch circuit], a first input terminal and a second input terminal, see ¶ 0023; Fig. 3; input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3. Examiner broadly construes that the test wiring groups are disposed in a circuit area as Figure 3 illustrates both first and second touch electrode blocks are connected to the test wiring groups), different switch circuits being connected with different switch control circuits (control terminal of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal…control terminal of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal, see ¶ 0039; Fig. 3).
wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups (signal lines 10 are arranged adjacent to each other…the two adjacently arranged touch electrode blocks 20 are respectively a first touch electrode block 201 and a second touch electrode block 202, see ¶ 0038, Fig. 3; Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12), 
each of the switch circuits is connected to all of the touch control electrodes in one of the test groups (signal lines 10 are arranged adjacent to each other…the two adjacently arranged touch electrode blocks 20 are respectively a first touch electrode block 201 and a second touch electrode block 202, see ¶ 0038, Fig. 3; Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12. Examiner broadly construes that the even and odd rows of touch electrodes each represent a test group), and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal (input terminal of the first switching device T11 is connected to the first input terminal COM11 for receiving a first voltage signal, and the output terminal of the first switching device T11 is connected to the end of the first touch signal line 101…the control terminal of the first switching device T11 is connected to the first control signal input terminal , such that a short circuit between two touch control electrodes belonging to two different test groups can be found by providing a voltage to the voltage receiving end and touch control electrodes belonging to one of the two different test groups though each of the switch circuits and the connected switch control signal, and detecting a touch control electrode receiving the voltage in the other one of the two different test groups (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through the first touch signal 101 and the second touch signal line 102 provide a common voltage signal to the first touch electrode block 201 and the second touch electrode block 202, see ¶ 0046; any one or two corresponding areas of the first touch electrode block 201 and the second touch electrode block 202 still remain in the bright state, it can be proved that the first touch signal line 101 or at least one of the signal lines 102 has a disconnection problem [short circuit], see ¶ 0049; it can also be determined based on this whether there is a disconnection problem in the portion 10b between the second touch signal line 102 and the 
each of the switch circuits comprises at least one transistor (first test control unit includes a first switch device T11 [switch circuit], a second switch device T12 [switch circuit], see ¶ 0039; Fig. 3), a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line (output terminal [first electrode] of the first switching device T11 is connected to the end of the first touch signal line 101…output terminal [first electrode] of the second switching device T12 is connected to the end of the first touch signal line 102, see ¶ 0039; Fig. 3. Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12), a gate of each of the transistors is connected with a corresponding switch control signal (control terminal [gate] of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal [switch control signal]…control terminal [gate] of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal [switch control signal], see ¶ 0039; Fig. 3), and a second electrode of each of the transistors is connected to the voltage receiving end (input terminal [second ; 
Lai does not expressly disclose providing a test voltage to the voltage receiving end. 
However, Lai teaches during the test, different voltages are applied to the first input terminal COM11 [voltage receiving end] and the second input terminal COM12 [voltage receiving end] (see ¶ 0040). Examiner broadly construes these voltages to be test voltages.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai to incorporate providing a test voltage to the voltage receiving end. The suggestion/motivation would have been in order to determine whether there is a disconnection phenomenon (see ¶ 0006).
Lai fails to disclose the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area.
Yeh further teaches the peripheral circuit area comprises a fan-out area and a chip area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; Figure 11A illustrates sensing lines SL_1, SL_2 , and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; Figure 11A illustrates sensing lines SL_1, SL_2 that pass through the bonding area to connect the touch electrodes TE_1, TE_2 and illustrates touch electrodes TE_1, TE_2 are connected to the first terminals of the transistors located in the bonding area via sensing lines SL_1, SL_2 that pass through the fan-out area). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai with Yeh to teach the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area. The suggestion/motivation would have been in order to detect if the touch electrodes are shorted or open (see ¶ 0003).
As to Claim 11, Lai and Yeh depending from Claim 10, Lai teaches wherein the plurality of touch control electrodes are divided into at least two test groups, and any two adjacent touch control electrodes respectively belong to two different test groups of the at least two test groups (output terminal [first .  
As to Claim 14, Lai and Yeh depending from Claim 10, Yeh teaches the switch circuits are at a side of the fan-out area away from the display area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; switches SW are disposed in the bonding area 212, see ¶ 0073; Fig. 11A. Figure 11A illustrates an area [fan-out area] between the touch electrodes and the bonding area 212 and bonding area 212 [chip area] may comprise the touch pads TP, the source pads SP, the input pads IP and the switches SW).
As to Claim 15, Lai and Yeh depending from Claim 10, Lai teaches wherein a number of the touch control signal lines is the same as a number of the touch control electrodes (touch display panel further includes a plurality of touch signal lines 10 [touch control signal line] and the plurality of touch signal lines 10 are arranged in a one-to-one correspondence with the plurality of touch electrode blocks 20, and are connected to the plurality of touch electrode blocks 20, see ¶ 0036, Fig. 3).  
As to Claim 17, Lai and Yeh depending from Claim 10, Lai teaches wherein the display substrate comprises two voltage receiving ends in the circuit area (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes…a first input terminal [voltage receiving end]…and a second input terminal [voltage receiving end], see ¶ 0023; Fig. 3), and the two voltage receiving ends are respectively on opposite sides of the plurality of switch circuits to provide same electrical signal to each of the switch circuits (input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3).  
As to Claim 18, Lai and Yeh depending from Claim 10, Yeh teaches the chip area is at a side of the switch circuits away from the display area (a first substrate 210 includes a bonding area 212 [chip area] in the non-display area 204, see ¶ 0073; switches SW are disposed in the bonding area 212, see ¶ 0073; Fig. 11A).  
As to Claim 19, Lai teaches a short-circuit detecting method for a display substrate, wherein the display substrate comprises: a plurality of touch control electrodes in a display area (touch display panel also includes a common electrode layer…located in the display area 012 of the substrate 01, the common electrode layer includes a plurality of mutually insulated touch electrode blocks 20, see ¶ 0035, Fig. 3);
 a plurality of touch control signal lines, each of the touch control signal lines connecting one of the touch control electrodes to a peripheral circuit area of the display substrate (touch display panel further includes a plurality of touch signal lines 10 [touch control signal line] and the plurality of touch signal lines 10 are arranged in a one-to-one correspondence with the plurality of touch electrode blocks 20, and are connected to the plurality of touch electrode blocks 20, see ¶ 0036, Fig. 3; a plurality of test wiring groups located in a non-display area, and each test wiring group connects two corresponding touch electrode blocks in series through a touch signal line, see ¶ 0033. Examiner broadly construes that the test wiring groups are disposed in a peripheral circuit area as Figure 3 illustrates both first and second touch electrode blocks are connected to the test wiring groups); 
a voltage receiving end located in the peripheral circuit area (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes…a first input terminal [voltage receiving end]…and a second input terminal [voltage receiving end], see ¶ 0023; Fig. 3); and 
a plurality of switch circuits located in the peripheral circuit area; each of the switch circuits being connected to the voltage receiving end (test wiring group includes a first test control unit located on the side of the touch signal line..first test control unit includes a first switch device [switch circuit], a second switch device [switch circuit], a first input terminal and a second input terminal, see ¶ 0023; Fig. 3; input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching , different switch circuits being connected with different switch control circuits (control terminal of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal…control terminal of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal, see ¶ 0039; Fig. 3).
wherein the plurality of touch control electrodes are divided into a plurality of test groups, and each of the touch control electrodes belongs to one of the plurality of test groups (signal lines 10 are arranged adjacent to each other…the two adjacently arranged touch electrode blocks 20 are respectively a first touch electrode block 201 and a second touch electrode block 202, see ¶ 0038, Fig. 3; Figure 3 illustrates even rows of touch electrode blocks are connected to first switching device T11 and odd rows of touch electrode blocks are connected to second switching device T12), 
each of the switch circuits is connected to all of the touch control electrodes in one of the test groups (signal lines 10 are arranged adjacent to each other…the two adjacently arranged touch electrode blocks 20 are , and the switch circuit is configured to switch a connection state between each of the connected touch control electrodes and the voltage receiving end under the control of the connected switch control signal (input terminal of the first switching device T11 is connected to the first input terminal COM11 for receiving a first voltage signal, and the output terminal of the first switching device T11 is connected to the end of the first touch signal line 101…the control terminal of the first switching device T11 is connected to the first control signal input terminal SW11, so that the first switching device T11 can be controlled to be turned off and on by the first control signal…control terminal of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal, see ¶ 0039; Fig. 3); and 
each of the switch circuits comprises at least one transistor (first test control unit includes a first switch device T11 [switch circuit], a second switch device T12 [switch circuit], see ¶ 0039; Fig. 3), a first electrode of each of the transistors is connected to a corresponding touch control electrode in a corresponding test group through a corresponding touch control signal line (output terminal [first electrode] of the first switching device T11 is connected to , a gate of each of the transistors is connected with a corresponding switch control signal (control terminal [gate] of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal [switch control signal]…control terminal [gate] of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal [switch control signal], see ¶ 0039; Fig. 3), and a second electrode of each of the transistors is connected to the voltage receiving end (input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3); and the method comprises:
detecting whether there is a short circuit between a first test group and a second test group according to whether there is a touch control electrode receiving the voltage in the second test group, when all the touch control electrodes in the first test group are connected to the voltage receiving end through the switch control signal and a voltage is provided to the voltage receiving end, wherein the first test group and the second test group are respectively one of the plurality of test groups (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through the first touch signal 101 and the second touch signal line 102 provide a common voltage signal to the first touch electrode block 201 and the second touch electrode block 202, see ¶ 0046; any one or two corresponding areas of the first touch electrode block 201 and the second touch electrode block 202 still remain in the bright state, it can be proved that the first touch signal line 101 or at least one of the signal lines 102 has a disconnection problem [short circuit], see ¶ 0049; it can also be determined based on this whether there is a disconnection problem in the portion 10b between the second touch signal line 102 and the connection hole 30 of the first touch signal line 101 and the second test control unit, see ¶ 0050);
Lai does not expressly disclose providing a test voltage to the voltage receiving end. 
However, Lai teaches during the test, different voltages are applied to the first input terminal COM11 [voltage receiving end] and the second input terminal COM12 [voltage receiving end] (see ¶ 0040). Examiner broadly construes these voltages to be test voltages.

Lai fails to disclose the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area.
Yeh further teaches the peripheral circuit area comprises a fan-out area and a chip area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; Figure 11A illustrates sensing lines SL_1, SL_2 that pass through the bonding area to connect the touch electrodes TE_1, TE_2 and an area [fan-out area] between the touch electrodes and the bonding area 212 and bonding area 212 [chip area] may comprise the touch pads TP, the source pads SP, the input pads IP and the switches SW), and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area (a first substrate 210 includes a bonding area 212 in the non-display area 204, see ¶ 0073; Figure 11A illustrates sensing lines SL_1, SL_2 that pass through the bonding area to connect the touch electrodes TE_1, TE_2 and illustrates touch electrodes TE_1, TE_2 are connected to the first terminals of the transistors 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai with Yeh to teach the peripheral circuit area comprises a fan-out area and a chip area, and each of the touch control signal lines is respectively connected to a first electrode of a corresponding transistor and the chip area through the fan-out area. The suggestion/motivation would have been in order to detect if the touch electrodes are shorted or open (see ¶ 0003).
As to Claim 20, depending from Claim 19, Lai teaches wherein the voltage receiving end comprises a plurality of sub-receiving ends (input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3), each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit (input terminal of the first switching device T11 is connected to the first input terminal COM11 for receiving a first voltage signal, and the output terminal of the first switching device T11 is connected to the end of the first touch signal line 101…the control terminal of the first switching device T11 is connected to the first control signal input terminal SW11, so that the first switching device T11 can be controlled to be turned off and on by the first control 
Lai teaches said detecting whether there is a short circuit between a first test group and a second test group according to whether there is a touch control electrode receiving the test voltage in the second test group (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through the first touch signal 101 and the second touch signal line 102 provide a common voltage signal to the first touch electrode block 201 and the second touch electrode block 202, see ¶ 0046), when all the touch control electrodes in the first test group are connected to the voltage receiving end through the switch control signal and a test voltage is provided to the voltage receiving end (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through the first touch signal 101 and the second touch signal line 102 provide a common voltage signal to the , 
Lai teaches detecting whether there is a short circuit between a first test group and a second test group according to whether there is a difference between the test voltages received by the first test group and the second test group (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through the first touch signal 101 and the second touch signal line 102 provide a common voltage signal to the first touch electrode block 201 and the second touch electrode block 202…the pixel electrode corresponding to 202 will provide a data voltage signal through the data line connected to it, so that a voltage difference is generated between the two, see ¶ 0046; any one or two corresponding areas of the first touch electrode block 201 and the second touch electrode block 202 still remain in the bright state, it can be proved that the first touch signal line 101 or at least one of the signal lines 102 has a disconnection problem [short circuit], see ¶ 0049; it can , when all the touch control electrodes in each of the test groups are connected to a corresponding sub-receiving end through the switch control signal and different test voltages are provided to each of the sub-receiving ends respectively (the first touch electrode block 201 and the second electrode block 202 are connected in series through the first touch signal line 101, e.g. first test group, and the second touch signal lines 102, e.g. second touch group, and the first input terminal COM11 is connected in series through the first touch signal 101 and the second touch signal line 102 provide a common voltage signal to the first touch electrode block 201 and the second touch electrode block 202, see ¶ 0046; any one or two corresponding areas of the first touch electrode block 201 and the second touch electrode block 202 still remain in the bright state, it can be proved that the first touch signal line 101 or at least one of the signal lines 102 has a disconnection problem [short circuit], see ¶ 0049; it can also be determined based on this whether there is a disconnection problem in the portion 10b between the second touch signal line 102 and the connection hole 30 of the first touch signal line 101 and the second test control unit, see ¶ 0050).  
5.	Claims 3-4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent 106909253 to Lai et al (“Lai”) (relied upon English Translation) in view of U.S. Patent Publication 2018/0329544 to Yeh in further view of U.S. Patent 10,310,653 to Kim et al (“Kim”).
wherein the voltage receiving end comprises a plurality of sub-receiving ends (auto probing unit 200 [voltage receiving end] supplies any of first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 at a first voltage level and a second voltage level, see Col. 5, lines 43-51; test enable signal is provided to the test pad portion 120 [sub-receiving ends], i.e. illustrated as a plurality of pads in Figure 10, see Col. 4, lines 40-51; Fig. 10), and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit (test enable signal is supplied by the auto probing unit 200 to a test enable signal line connected between the test pad portion 120 and the switch unit 150, see Col. 4, lines 52-54; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai and Yeh with Kim to teach wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. The suggestion/motivation would have been in order to select test signals supplied at different voltage levels (see Col. 3, lines 14-19).
wherein the gate and the second electrode of each of the transistors are connected to a corresponding sub-receiving end (control terminal [gate] of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal [switch control signal]…control terminal [gate] of the second switching device T12 [switch circuit] is connected to the second control signal input terminal SW12 [switch control circuit], so that the second switching device T12 can be controlled to be turned off and on by the second control signal [switch control signal], see ¶ 0039; Fig. 3; input terminal [second electrode] of the first switching device T11 is connected to the first input terminal COM11 [voltage receiving end] for receiving a first voltage signal… input terminal [second electrode] of the second switching device T12 is connected to the first input terminal COM12 [voltage receiving end] for receiving a second voltage signal, see ¶ 0039; Fig. 3), and the first and second electrodes of the transistor are one of a source and a drain of the transistor respectively (Figure 3 illustrates the first switching device T11 and second switching device T12 have a drain [second electrode] and a source [first electrode]).  
As to Claim 12, Lai and Yeh depending from Claim 10, Lai and Yeh fail to disclose wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. Kim teaches wherein the voltage receiving end comprises a plurality of sub-receiving ends (auto probing unit 200 [voltage receiving end] supplies any of first, second, third and fourth test signal lines TSL1, TSL2, TSL3 and TSL4 130 at a first voltage level and a second voltage level, see Col. 5, lines 43-51; test enable signal is provided to the test pad portion 120 [sub-receiving ends], i.e. illustrated as a plurality of pads in Figure 10, see Col. 4, lines 40-51; Fig. 10), and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit (test enable signal is supplied by the auto probing unit 200 to a test enable signal line connected between the test pad portion 120 and the switch unit 150, see Col. 4, lines 52-54; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai and Yeh with Kim to teach wherein the voltage receiving end comprises a plurality of sub-receiving ends and each of the sub-receiving ends is connected to a switch circuit to provide a received voltage and the switch control signal to the connected switch circuit. The suggestion/motivation would have been in order to select test signals supplied at different voltage levels (see Col. 3, lines 14-19).
As to Claim 13, Lai, Yeh and Kim depending from Claim 12, Jung teaches wherein the gate and the second electrode of each of the transistors are connected to a corresponding sub-receiving end (control terminal [gate] of the first switching device T11 [switch circuit] is connected to the first control signal input terminal SW11 [switch control circuit], so that the first switching device T11 can be controlled to be turned off and on by the first control signal [switch control , and the first and second electrodes of the transistor are one of a source and a drain of the transistor respectively (Figure 3 illustrates the first switching device T11 and second switching device T12 have a drain [second electrode] and a source [first electrode]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EBONI N GILES/Examiner, Art Unit 2694       



/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625